Citation Nr: 1121932	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.  

The issue of entitlement to service connection for a left ankle disorder comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.  The issue of entitlement to a TDIU comes before the Board an appeal from a July 2009 rating decision of the St. Petersburg RO, which denied the claim.  The RO also issued an additional December 2009 rating decision continuing the previous denial of entitlement to a TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2009 formal appeal, the Veteran requested a hearing at a local VA office before a Veterans Law Judge.  In March 2009, the RO sent a letter to the Veteran notifying him that his name was put on the list of persons wishing to appear before the Board.  This letter informed the Veteran that if he wished to cancel his hearing, he must submit a request in writing stating his intent to withdraw his hearing request.  No written withdrawal of the Veteran's hearing request is present in the claims folder, and there is no indication that the Veteran was ever scheduled for a hearing before Veterans Law Judge at the RO.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary. 



Additionally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In a July 2009 rating decision, and, subsequently, in a December 2009 rating decision, the RO denied entitlement to a TDIU.  The Veteran submitted a NOD in February 2010 and the Veteran's representative submitted a written brief in support of the Veteran's claim of entitlement to a TDIU in April 2011.  However, no SOC has yet been issued on the issue of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue an SOC concerning the Veteran's disagreement with the July 2009 and December 2009 rating decisions denying entitlement to a TDIU.  He should be informed that a timely substantive appeal must be filed to perfect his appeal as to this issue.  

2.  Then, schedule the Veteran for a hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



